Case 5:17-cv-01072-DAE Document 103-8 Filed 11/07/18 Page 1of8

EXHIBIT H
CITY AGENDA RECORDS REGARDING
ORDINANCE 17-4900
 

Case 5:17-cv-01072-DAE Document 103-8 Filed 11/07/18 Page 2 of 8

 

CITY OF SAN ANTONIO
OFFICE OF THE CITY COUNCIL
COUNCIL CONSIDERATION REQUEST

 

 

 

 

 

 

 

 

TO: Mayor and City Council
FROM: Councilmember Roberto C. Trevifio and Councilmember William “Cruz” Shaw_, o
COPIES TO: Sheryl Sculley, City Manager; Leticia Vacek, City Clerk; Andy Segovia, City a .
Attorney; John Peterek, Assistant to the City Manager; Christopher Callanen, Se So
Assistant to City Council cad se
SUBJECT: Relocation of Travis Park Confederate monument _ ro
DATE: July 25, 2017 = 2 =
fe
= os

Issue Proposed for Consideration

We ask for your support for the inclusion of the following item on the agenda of the earliest available
meeting of the Governance Committee:

The relocation of the statue/pedestal/markers in Travis Park to a site/location/institution where it will be
preserved and integrated in to an educational context. The location will be decided upon by a committee
made up of members of the community, CoSA Arts and Culture staff, and the CoSA Office of Historic
Preservation, CoSA Office of Military Affairs. It is our hope that the committee is composed of a broad
group of individuals, including, but not limited to active duty military members, veterans, historians,

heritage groups, and grass-roots organizers. It should be the goal of the committee to be inclusive of all
facets of community representation.

Brief Background

Symbols of the Confederacy and the veneration of Confederate leaders in public places have historically
been used since the end of the Civil War to be reminders of a second-class citizen status attributed to
people of color — part of the cult of The Lost Cause. To historically oppressed communities, these
monuments were erected to send a message about who was still in charge of the city in which they lived.
These monuments are a daily reminder not of our history, but rather our legacy of subjugation.

  
  

Submitted for Council consideration by:

 

q
Councilmember Roberto C. Trevifio

Submitted for Council consideration by: LO

CouncilmemberWilliam “Cruz” Shaw

 

 

Supporting Councilmembers’ Signatures (3 only) _ District
wr

COSA 001516
Case 5:17-cv-01072-DAE Document 103-8 Filed 11/07/18 Page 3 of 8

 

 

CITY OF SAN ANTONIO
OFFICE OF THE CITY COUNCIL
COUNCIL CONSIDERATION REQUEST

 

 

 

Hys2idd fe wr Lb

COSA 001517
Case 5:17-cv-01072-DAE Document 103-8 Filed 11/07/18 Page 4of8

 

 

RON NIRENBERG
MAYOR

August 28, 2017

Dear Colleagues:

The City Council committee structure was originally created to provide thoughtful
consideration of policy proposals, as well as appointments to certain boards and commissions.
The Governance Committee has traditionally reviewed the policy proposals of City Council
members put forward as Council Consideration Requests (“CCRs”). and provided direction to
City staff as to how such proposals should be considered. As Chair, the Mayor establishes the
agenda for the Governance Commitice. including which CCRs are reviewed.

Over the past several weeks. there has been extensive community dialogue about the July
25th CCR jointly authored by District One Councilman Roberto Trevifio and District Two
Councilman Cruz Shaw. proposing to relocate the statue of a Confederate soldier from Travis
Park.

During this time. City Council offices have received numerous phone calls and emails
from interested parties. and heard directly from scores of cilizens-—on multiple occasions—who
appeared before the City Council during the “citizens to be heard” portion of its meetings.
We've also borne witness to protests, including the tragic events that occurred earlier this month
in Charlottesville. Our sister Texas cities are grappling with similar proposals, which have
elicited a variety of responses from our national and State leaders. It is fair to say that we are
fully aware of the issues involved.

As such, I am exercising my discretion as Chair of the Governance Committee to move
this matter immediately to the full City Council for consideration. and asked the City Manager to
place the appropriate action items on an upcoming agenda. | appreciate the work
councilmembers Trevifio and Shaw. who offered their full support of this accelerated approach.

 

PO. BOX 839966 * SAN ANTONIO, TX 78283-3966 + TEL: 210-207-7107 + Fax 210-207-4168
MAYORRON NIRENBERG#@SANANTONIO.GOV COSA 001515
Case 5:17-cv-01072-DAE Document 103-8 Filed 11/07/18 Page 5of8

City of San Antonio

at)

 

AGENDA
City Council A Session

City Hall Complex
105 Main Plaza
San Antonio, Texas 78205

Thursday, August 31, 2017 9:00 AM Municipal Plaza Building

 

The City Council shall convene and hold its regular meeting in the Norma §. Rodriguez Council
Chamber in the Municipal Plaza Building within the City Hall Complex beginning at 9:00 AM.
After the meeting is convened, the City Council shall consider the following items no sooner than
the designated times, but may consider them at a later time.

9:00AM: Call to Order

At any time during the meeting, the City Council may meet in executive session for consultation
with the City Attorney's Office concerning attorney-client matters under Chapter 551 of the
Texas Government Code.

Citizens may appear before the City Council to speak for, against, or on any item on this agenda,
in accordance with procedural rules governing City Council mectings. Questions relating to these
rules may be directed to the Office of the City Clerk at (210) 207-7253.

DISABILITY ACCESS STATEMENT
This meeting site is wheelchair accessible. The Accessible Entrance is located at the
Municipal Plaza Building / Main Plaza Entrance. Accessible Visitor Parking Spaces are
located at City Hall, 100 Military Plaza, north side. Auxiliary Aids and Services, including
Deaf interpreters, must be requested forty-eight [48] hours prior to the meeting. For
assistance, call (210) 207-7268 or 711 Texas Relay Service for the Deaf.

Intérpretes en espafiol estaran disponibles durante la junta del consejo de la ciudad para los
asistentes que lo requieran. Tambicn se proveeran intérpretes para los ciudadanos que desecn
exponer su punto de vista al consejo de la ciudad. Para mas informacion, llame al (210)
207-7253

For additional information on any item on this agenda, please visit www.sanantonio.gov or call
207-7080.

1. 17-4815 Invocation by Pastor David Brockhouse, Mt. Olive Lutheran Church,
guest of Councilmember Greg Brockhouse, District 6.

 

City of San Antonia Page t Posted On: 8 282017 8:4 714 1M

COSA 002322
Case 5:17-cv-01072-DAE Document 103-8 Filed 11/07/18 Page 6 of 8

 

 

 

City Council A Session AGENDA August 31, 2017
2 17-4816 Pledge of Allegiance
3 17-4817 | Approval of Minutes for the Special City Council Meetings of June 21 -
22, 2017, Special City Council Meeting of June 28, 2017 and the
Regular City Council Meeting of June 29, 2017.
4 17-4818 | Councilmember Manny Peldez will be sworn-in as Mayor Pro-Tem,

 

serving the term August 31, 2017-November 9, 2017.

THE FOLLOWING ITEMS MAY BE CONSIDERED AT ANY TIME DURING THE
REGULAR COUNCIL MEETING:

INDIVIDUAL ITEM(S) FOR STAFF BRIEFING

5. 17-4900

 

CONSENT AGENDA

An Ordinance authorizing: A) the removal and storage of the
Confederate Soldier monument and two cannons located in Travis
Park; B) the City to enter into contracts for the removal,
transportation, and storage of the Confederate Soldier monument and
two cannons in an amount not to exceed $150,000.00; C) the City to
enter into a donation agreement with a nonprofit involved in historic
preservation or education for the acceptance of the Confederate Soldier
Monument and two cannons; and D) a modification to Chapter 35-640
and 35-803 of the Unified Development Code to allow for the above.
[Lori Houston, Assistant City Manager; John Jacks, Director, Center
City Development & Operations]

Purchase of Services, Supplies and Equipment

6. 17-4366

 

 

An Ordinance authorizing a contract with Midwest Tape, LLC to
provide media, cataloging, and digital processing services for the San
Antonio Public Library for an estimated annual cost of $2,500,000.00,
funded from the General Fund. [Ben Gorzell, Chief Financial Officer;
Troy Elliott, Deputy Chief Financial Officer, Finance]

An Ordinance accepting the offers from Four J Traffic Controls, LLC,
Flasher Equipment Company and Short-Line Corporation dba
American Signal Equipment Company for the rental, delivery and
pickup of traffic barricade equipment for the Police, Transportation
and Capital Improvements, Center City Development and Operations,
and Convention and Sports Facilities Departments for an estimated

 

City af San Antonio

Pase 2 Posted Ons 8/28/2047 BATALI

COSA 002323
Case 5:17-cv-01072-DAE Document 103-8 Filed 11/07/18 Page 7 of 8

ts date for Travis Park monument vole - The Cily of Sa

Mayor Nirenberg Se
cd

¢

 
     

ti

CENTER CITY DEVELOPME!

sa.Gov Home {/) > CCDO(ntipsAvww.sanantanio.

NEWS

CCD HOME VCD}

ABOUT » (XCDO/ABOUTOCDO.ASP)
DOWNTOWN VENDING > (/CCOO/VEKDING.ASPX)
INCENTIVES & PROGRAMS >
(OCOO/NCENTIVESANDPROGRAMS.ASPQ

NEWS & EVENTS >
(CCOO/HEWSANDEVENTS.ASPQ

PARKING DOWNTOWN > (/(CODC/PARIING.ASPIQ
PAQNS & FACILITIES RESERVATIONS >
(/CCDO/PARKSPLAZAS.ASF20

RESOURCES > (ACOO/RESOURCESASF)

RIVER WALK OPERATIONS >
(CCDO/RIVERWALKASPR)
CONTACT US

Malling Address.
PO Box 839966
Sen Antonio, Texes 78283

Dovalopment Division
210.207.1041

Operations Olvision
210.207.3677

Parking Olvision
210.207.8266

~ (eodolcontact?sendto=dtops)
there

NEWS

Mere News Reteases... >
{icedoinews.aspx)

nutpetfwww.sanantonio,goviCCOOInows/ArtMIO/10831/ArticfoID/11244/Mayor-Nirenberg-sets-date-for-Travie-Park-menumeni-vole

n Antento - Official City Website 4f1118, 8:58 AM

__
Sefect Language ! ¥

(hitp/Awew.sanantonio.gov)

aR,

& OPERATIONS DEPARTMENT

goviCCD0) > NewafhitpJAvww.sanantonio.goviC CDO/news)

  

Custom Search PD
sURMMEAENTONIO.GOV/GETCONNECTED)

 

YOUR GOVERNMENT
enna i

RererETrTetOU ITA BEC TEpS seu as ere

 

PUBLISHED ON MONDAY, AUGUST 28, 2017

MAYOR NIRENBERG SETS DATE
FOR TRAVIS PARK MONUMENT
VOTE

CONTACT: Bruce Davidson, 210-207-8998

{malite; bruce.davidson@sanantonio.gov}
Maria Luisa Cesar, 210-861-9030

Maria.cesar@sanantonlo.gov
(matito:marta.cesar@sanantonto,gov)

SAN ANTONIO (Aug. 28, 2017) — Mayor Ron Nirenberg
announced that the full City Counci! will have an
opportunity on Thursday to vote on a proposal that would
relocate the statue of a Confederate soldier in Travis Park,
after directing City Manager Shery! Sculley to place it on
the agenda.

The proposal, Introduced by District 2 Councilman Roberto
Treviiio and District 2 Councilman William ‘Cruz’ Shaw, has
been pending consideration by the Governance Committee.
As mayor and chairman of that panel, Mayor Nirenberg has
the discretion to move any item directly to the full council.

“We have recelved extensive Input from citizens who
support and oppose relocating moving the statue,” Mayor
Nirenberg sald. “Hundreds of San Antonio residents have
voiced their views directly to council In ‘citizens to be
heard’ portions of our meetings and through phone calls
and emails.”

"This Is a difftcult conversation,” Mayor Nirenberg sald. “I
am proud that San Antonians have respected the right of
people with all points of view to peacefully express their
opinions. While we have seen tragic events such as those
in Charlottesville, San Antonio has had a civil discussion of
the issues surrounding the proper historical context of
Confederate monuments.”

Mayor Nirenberg added, “It is time for San Antonio to
relocate the statue In Travis Park and ensure that
monuments to the Confederacy are placed In thelr proper

Page 7 of 2
ASJ000240
Case 5:17-cv-01072-DAE Document 103-8 Filed 11/07/18

sets date for Travis Park monument vote - The City of San Antonio - Official City Website

Mayar Nirenberg
°

~

Page 8 of 8 ss sjuya, 8:58 AM

context.”

San Antonio residents will have additional opportunities to
voice thelr views before the council vote.

“I want to remind San Antonians that we welcome their
comments and all residents should feel comfortable
expressing thelr opinions openly without fear of
intimidation as this discussion continues,” the mayor sald.
Trevifio and Shaw began the process seeking council
consideratton in July.

Comments (0)Number of views (3015)

 

    
  
 
    
      

    
   

: WW SANANION
NEWS). MAYOR & COUNGH
PTTL AY SANANTONIO.GO
COUNCTLD May Ww

 
   

OVICi
UN A HIBERBERG
HTTP: / FWY, SAND PONG GOV/GC!
RON-MIRENDERG)

 
 

Copyright © 2000-2048 Clty of San Antonio

Office of Equity (Equity) ADA Compllanca [fada) Telocommuting (easl) Site Map (websitemap) Open Records (opengovemmment) Contact Us {feantact)

Nitp:/jwew.sanant onia.g

Privacy Policy & Dlsctaimer (/disctatmar)

ev/CCDO{news{ANMID/OB3YArtictelD/11244/Mayor-Nirenberg-sats-date-for-Travis-Park-monument-vote Page 2 et 2

ASJ000241
